Church, J.
The judgment of the superior court, which is the subject of this motion in error, was confined to the allegations in the first specification of the appellant’s reasons; and to these alone our attention will be confined. They have been found to be both true and sufficient; and they present to us the question, whether the court of probate, acting upon an estate represented insolvent, has authority to renew the power of the commissioners, and allow a further time for the presentation of claims, after a report of commissioners has been made and accepted, and after the expiration of eighteen *308months from the time the order for presentation was originally made.
Our law regulating the settlement of insolvent estates, has no analogy to the common law; but all the duties and powers of executors, administrators, creditors and courts, while acting upon such estates, are regulated by statute. It is one of the prominent features in this system, that insolvent estates shall be speedily settled; and therefore, it has been enacted, that every creditor, who shall not exhibit and make out his claim to the commissioners, before the expiration of the time limited for that purpose, shall be forever debarred of his or her debt, unless he or she can show other or further estate, not before discovered, and put into the inventory. &c. And the same statute has given power to courts of probate, to allow six, ten, or eighteen months, for creditors to exhibit their claims and prove their debts; and this is the extent of the power conferred. This is, in this respect, a statute of limitation, without any saving or proviso to protect contingent claims, or the debts of creditors residing out of the state, or being under disabilities. Indeed, such a proviso would entirely defeat this important object of the law—the speedy settlement of insolvent estates.
When the report of commissioners is accepted, it immediately becomes the basis and rule of average and payment. And an administrator could not be justified in suspending payment, by reason of any contingent claim against the estate, or to wait the convenience of a creditor residing abroad, or until some legal disability should be removed. If payment pro rata has been made to creditors whose claims have been allowed, the coming in of another debt, at some future and perhaps distant day, cannot be permitted to break in upon what has been done, however meritorious such debt may be. It is much better that an occasional partial evil should be endured, than that a principle so opposed to our salutary system, should be recognized. Herein the distinction between solvent and insolvent estates, is obvious. In the former, there remains a fund for the payment of future debts, without deranging payments already made to others; and this fund may be secured for this purpose, by requiring a bond to refund, from heirs and devisees.
In this case, it is true, no dividend had been yet declared, *309by the court of probate; but the only basis upon which this could be done, the report of the commissioners, had been accepted and established, and the full time allowed by law for action on this subject, had passed by. If the court of probate could not, in the first instance, allow a longer time than eighteen months for this creditor to bring in his claim, from whence does it derive its power to do so afterwards? The law has limited the ultimate period, and the court cannot exceed it. This statute of limitation, like all others, may, in some instances, be productive of individual injury; but the remedy does not lie with the court.
To this principle, we believe, the immemorial practice of the courts of probate has conformed. It has been usual for these courts, for good cause, to open commissions and revive the powers of commissioners, within the longest time prescribed by the law for the exhibition of claims; but we know of no usage going beyond this. Such seems to have been the understanding of the reporter of the case of Webb v. Fitch & al. 1 Root, 177. decided as long ago as the year 1790. From so long a practical construction of the statute, we are not disposed to depart.
We feel the force of the argument derived from a contrary practice, supposed to exist, and to have been sanctioned by this court, in the case of solvent estates. We have already noticed an essential distinction, as we think, existing between such estates and the present. And if the distinction was not as broad and obvious as we see it to be, we should not readily extend the doctrine, which seems to have been recognized in the settlement of solvent estates, to cases like this. To do this, we believe, would be to assume legislative powers.
We are of opinion, therefore, that there is nothing erroneous in the judgment of the superior court.
In this opinion, the other Judges concurred.
Judgment affirmed.